Title: From Thomas Jefferson to George Jefferson, 12 June 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington June 12. 07.
                        
                        Your letter of the 9th. was recieved last night; but in the mean time mine of yesterday had gone off asking
                            you to specify the particular Nos. of my packages which were missing. the present is to save you the trouble of repeating
                            the information in that recieved last night. with respect to the coal, the approach of my departure for Monticello, and
                            the season, now renders the forwarding it quite immaterial. countermand the order therefore, if you please, to H. and if they have not sent it off, and in autumn I will call for a larger
                            supply. having very heavy engagements to meet in the first week of next month, I will pray you to sell the remainder of my
                            tobacco, & to remit to me in the beginning of the month whatever may remain in your own hands, retaining however
                            whatever may be due to yourself. Griffin & myself are to settle his part with our other matters of account when I visit
                            him in August, & whatever shall then be due him will be paid from other funds. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    